Citation Nr: 1619132	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  13-32 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for peripheral neuropathy, to include as due to herbicide exposure. 

3.  Entitlement to a compensable evaluation for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to July 1970.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from
April 2013, October 2014, and January 2015 rating decisions of the Department of
Veterans Affairs (VA) Regional Office in Providence, Rhode Island (RO).  

The Veteran testified at a Travel Board hearing before the undersigned Veterans
Law Judge in May 2015; the hearing transcript has been associated with the record.

In September 2015, the Board remanded the appeal for development of the record.  It has returned for appellate consideration.

In December 2015, the Veteran's attorney requested that the Veteran be afforded a hearing before a Veterans Law Judge by videoconference.  However, as noted above, the Veteran was afforded a hearing before the undersigned in May 2015, which addressed the issues listed above.  The Veteran's representative was present at the hearing in May 2015.  The Veteran has a right to a hearing on appeal.  38 C.F.R. § 20.700(a) (2015).  As the Veteran has already had a hearing before the undersigned, the request for an additional hearing is denied.

The issue of entitlement to service connection for seborrheic dermatitis of the lower legs has been raised by the record in an August 2015 statement by the Veteran's attorney, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for a low back disability and peripheral neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Bilateral hearing loss disability is manifested by Level I hearing loss in the right ear and Level I hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, Tables VI, VIA, VII; 4.86; Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

The matter of entitlement to an increased rating for bilateral hearing loss disability was filed as a Fully Developed Claim (FDC) as a part of a VA program to expedite VA claims.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.   When filing a FDC, a Veteran is to submit all evidence relevant and pertinent to the claim other than service treatment records and treatment records from VA medical centers, which will be obtained by VA.  Under certain circumstances, additional development may still be required prior to the adjudication of the claim, such as obtaining additional records and providing a VA medical examination to the Veteran.  The notice that accompanies the FDC form informs a Veteran what evidence is required to substantiate a claim for service connection, a Veteran's and VA's respective duties for obtaining evidence, and information on how VA assigns disability ratings in the event that service connection is established.  See VA Form 21-526EZ.  Thus, the Board finds that VA's duty to notify has been met.

Moreover, there is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of this claim, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

With respect to VA's duty to assist, service treatment and other identified records have been obtained and associated with the record.  A VA examination has been conducted, and the Board finds that the examination report is adequate, in that the examination was conducted by a clinician who reviewed the history, interviewed the Veteran, and performed appropriate evaluations.  

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim. The Board is also unaware of any such outstanding evidence or information. Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.   A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, as with the claims for the Veteran's bilateral hearing loss, lumbar spine and right knee disabilities, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 (2015); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 4.85(a) and (d) (2015).

To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

When the pure tone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more, or when the pure tone thresholds are 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  38 C.F.R. § 4.86.  The evidence demonstrates that the appellant did not have a threshold of 55 decibels or more at the indicated frequencies or a puretone threshold of 30 or less at 1000 Hertz and 70 or more at 2000 Hertz.  As such, § 4.86 does not apply.

Examinations are conducted using the controlled speech discrimination tests, together with the results of the puretone audiometry test.  The horizontal lines in table VI, referenced in 38 C.F.R. § 4.85, represent nine categories of percent of discrimination based upon the controlled speech discrimination test.  The vertical columns in table VI represent nine categories of decibel loss based upon the puretone audiometry test.  The numeric designation of impaired efficiency (I through XI) will be determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to puretone decibel loss; thus, for example, with a percent of discrimination of 70 and average puretone decibel loss of 64, the numeric designation is V for one ear.  The same procedure will be followed for the other ear. The numeric designations are then applied to Table VII, also referenced in 38 C.F.R. § 4.85, to determine the Veteran's disability rating.

The Board observes that, in support of his claim for increase, the Veteran submitted a November 2011 report from his employer containing the results of audiometric testing conducted in 1999, 2011, and 2012; no speech discrimination scores are indicated.  He also submitted the reports of audiometric testing conducted by a private physician in August and October 2014; while speech discrimination testing was performed, the report does not specify that this was a controlled speech discrimination test (Maryland CNC).  Pursuant to 38 C.F.R. § 4.85(a) and (c), a hearing impairment examination for VA purposes must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Hearing impairment based only on puretone threshold average will only be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, or when the puretone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz.  There is no indication in the claims folder that the aforementioned exceptions are relevant to the Veteran's claim.  As such, the audiometric findings from the employer 2011 and 2012 reports, and August and October 2014 private audiology report cannot be used to determine the severity of the Veteran's bilateral hearing loss disability.



	(CONTINUED ON NEXT PAGE)




On VA examination in December 2014, the following puretone thresholds were elicited:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
15
25
35
24
LEFT
35
25
55
70
46

Speech discrimination scores were 96 percent bilaterally.  The examiner noted the Veteran's report of increased difficulty hearing and recognizing sounds.  

An additional VA examination was carried out in November 2015.  Audiometric testing revealed the following puretone thresholds:





HERTZ



1000
2000
3000
4000
Average
RIGHT
20
10
20
30
20
LEFT
40
25
55
75
49

Speech discrimination scores were 96 percent in the right ear and 94 percent in the left.  The examiner noted that the Veteran stated his belief that he heard well overall.  She concluded that the hearing loss did not impact his ability to work.  

The Board observes that application of the regulation to the findings of the December 2014 and November 2015 examinations results in a numeric designation of I for the right ear and I for the left.  A noncompensable evaluation is warranted when those values are applied to Table VII.  38 C.F.R. § 4.85, 4.85, Diagnostic Code 6100 (2015).   As such, the currently assigned noncompensable evaluation is correct.

The Board has considered the Veteran's assertions regarding his hearing loss.  However, the Board must apply the regulation as it is currently written, which requires objective audiometric testing at certain levels to qualify for compensation.  The more probative evidence consists of that prepared by skilled professionals, and such evidence demonstrates that the currently assigned evaluation for the Veteran's hearing loss disability is appropriate.  The evidence preponderates against a finding that an increased evaluation is warranted.  As such, the appeal is denied.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extraschedular Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected bilateral hearing loss disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss disability with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  

The Board notes the Veteran's complaint that his hearing loss disability results in difficulty hearing and recognizing sounds.  Although the assignment of disability evaluations is based on a mechanical application of numerical tables to the numerical findings upon audiological evaluation, the Board finds that the numerical criteria in the rating schedule contemplate the impairment of function that is experienced by the Veteran.  Specifically, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.

The rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25,200 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids. VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  Id.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17,295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is contemplated by the current schedular rating criteria.

The Board acknowledges the Veteran's statements regarding the functional impact of his bilateral hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  However, the Board has determined that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.  

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, in addition to the disability addressed herein, the Veteran is in receipt of a 10 percent evaluation for anxiety disorder not otherwise specified.  The record reflects that the Veteran has at no point during the current appeal indicated that his service-connected hearing loss disability results in further impairment when viewed in combination with his service-connected anxiety disorder.

In light of this discussion, the Board concludes that the schedular rating criteria adequately contemplate the Veteran's symptomatology, and the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In short, there is nothing in the record to indicate that the Veteran's bilateral hearing loss disability causes impairment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Finally, the Board observes that the Court has held that a request for an increase in benefits should be inferred as a claim for special monthly compensation (SMC) regardless of whether it has been raised by the Veteran or previously adjudicated.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).  Moreover, VA's governing regulations direct the Board to review a claim for SMC in the first instance if reasonably raised by the record.  In this case, however, the Board concludes that the issue of entitlement to SMC has not been raised by the record.  The record does not reflect, nor does the Veteran argue, that he has loss of function that requires additional compensation under 38 C.F.R. § 3.350.  


ORDER

Entitlement to a compensable evaluation for bilateral hearing loss disability is denied.


REMAND

In the September 2015 remand, the Board noted that the Veteran had submitted a private medical opinion from Dr. F.G. providing diagnoses of degenerative disc disease and peripheral sensory neuropathy.  The report from this physician indicated that the Veteran's current back disability was related to service, and that peripheral neuropathy was related to Agent Orange exposure in service.  The Board further noted that the opinion was not based on a fully accurate factual background, citing evidence of "five to six visits to sickbay with back pain" which was not shown in service treatment records.  Moreover, the Board pointed out that Dr. F.G. offered no reasons or bases for attributing claimed peripheral neuropathy to Agent Orange exposure in service.  However, the Board determined, in light of this evidence suggesting that the claimed disabilities might be related to service, that VA examinations were warranted.

On VA spine examination in November 2015, the examiner concluded that the claimed lumbar spine condition was less likely as not related to service.  She reasoned that there was no documentation regarding his back until 2012, and that there was no information in the service treatment records that the disability was due to service.  She did not address the Veteran's report of symptoms during service and directly thereafter.  Moreover, she did not address Dr. G's conclusion that the claimed back disability was related to activities during service.  The VA examiner should be asked to provide clarification of her opinion in light of this conflicting evidence.  

On VA neurological examination in November 2015, the examiner indicated that there was no diagnosis of peripheral neuropathy.  She did not address the report by Dr. G., which indicates a diagnosis of peripheral sensory neuropathy.  She should be asked to provide clarification of her findings in light of Dr. G's diagnosis of peripheral neuropathy.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the physician who conducted the November 2015 spine and neurological examinations.  The examiner is asked to review the claims file.

If the November 2015 examiner is unavailable, the claims file should be forwarded to a similarly qualified practitioner for the quested review and opinion.  If it is determined that an additional examination of the Veteran is required in order to address the questions posed, such should be scheduled.

Following review of the claims file (and examination of the Veteran only if deemed necessary), the examiner should identify all currently present back disabilities and indicate whether a diagnosis of peripheral neuropathy is appropriate.  Then, the examiner must provide opinions with respect to the following:

a.  Whether it is at least as likely as not (50 percent probability or more) any currently present back disability and its onset in service or is otherwise related to active service, to include as due to lifting of heavy artillery shells in service .

b.  Whether it is at least as likely as not (50 percent probability or more) any peripheral neuropathy had its onset in service or is otherwise related to active service, to include as due to exposure to herbicides.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Review of the entire record is required; however, the examiner's attention is invited to the July 2015 opinion rendered by Dr. G., as well as the Veteran's competent reports of symptoms during service and thereafter.  The examiner must specifically state in the report that the private audiologist opinion has been considered and comment on such opinion as deemed necessary.

If the examiner is unable to offer any of the requested opinions, it is essential that she offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Review the examiner's report for compliance with the Board's directives.  Any deficiencies should be resolved prior to recertification to the Board.  

3.  Upon completion of the above development and any additional development deemed appropriate, readjudicate the issues on appeal.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


